DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant art:
	D1: Osterhout (US 20160021304)
	D2: 다나까 유우지 (KR 20120007015 U) 
	D3: Border (US 10579140)
	D4: Sinay (US 20190086674)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1 and 6 above, and further in view of D2.

With regard to claim 1, D1 teaches an image device, in at least figure 4b and 8a, comprising 1) light source (458) that irradiates light having wavelengths of a plurality of visible lights ([0255]; visible light); a transparent waveguide (figure 8a, element 810) having a Fresnel lens surface ([0296]; fresnel lenses) for receiving incident light from the edge of the waveguide and reflecting the Fresnel mirror surface; a Polarized Beam Splitter (PBS) (figure 4b, 456) where the light emitted from the wave guide is incident.
However D1, fails to expressly disclose disclose the PBS constituting a cube-like structure having a diagonally oriented and an internal polarizing plate for changing polarizations and reflecting the light beams with the parallel optical axis projected from the waveguide surface reflects the incident light toward a display (16) device having an image generating apparatus to display an image.
In a related endeavor, D2 teaches, in at least pg.13 and figure 4; the PBS (141) constituting a cube-like structure having a diagonally oriented and an internal polarizing plate for changing polarizations and reflecting the light beams with the parallel optical axis projected from the waveguide (21) surface reflects the incident light toward a display device having an image generating apparatus to display an image.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as provided by D1 with the PBS taught by D2 for the purpose of better displaying an image.

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least ([0099]), wherein The display device is LCOS (reflective display), LCD or Micromirror Device.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0120],wherein The incoming light is directly reflected by Fresnel mirror (fresnel reflections) or reflected by the flat surfaces of waveguide by total-internal-reflection (810).

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0099], The light source consists of three-color RGB LED (visible light would include all three colors).

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0127], the light source that irradiates continuous color spectrums lights.

With regard to claim 6, D1 teaches an image device, in at least figure 4b and 8a, comprising a light source (458) irradiating lights of a plurality of visible wavelengths ([0255]; visible light) for projecting to a transparent waveguide (8a, 810) wherein the transparent waveguide having a saw-tooth shaped Fresnel lens surface ([0296]; Fresnel lens) for reflecting the lights as multiple light beams with a parallel optical axis into a Polarized Beam Splitter (PBS); a display device (402) for generating an image.
However D1, fails to expressly disclose the PBS constituting a cube-like structure having a diagonally oriented   
In a related endeavor, D2 teaches, in at least pg.13 and figure 4; the PBS (141) constituting a cube-like structure having a diagonally oriented and an internal polarizing plate for changing polarizations and reflecting the light beams with the parallel optical axis projected from the waveguide (21) surface and the display device further reflects the image through the PBS toward a waveguide for propagating the image through and inside the waveguide with a total internal reflection for reflecting the image to a viewer's eye.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as provided by D1 with the PBS taught by D2 for the purpose of better displaying an image.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0106], wherein The display device is a Micromirror Device (micromirror).

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0120],wherein The incoming light is directly reflected by Fresnel mirror (fresnel reflections) or reflected by the flat surfaces of waveguide by total-internal-reflection (810).

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0099], The light source consists of three-color RGB LED (visible light would include all three colors).

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an image device, in at least [0127], the light source that irradiates continuous color spectrums lights.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872